           Case 2:15-cr-00174-KJD-BNW Document 372 Filed 03/29/21 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                                   )
                                                     )
 4   UNITED STATES OF AMERICA,                       )
                                                     )   CASE NO: 2:15-cr-174-KJD-BNW
                    Plaintiff,                       )   CASE NO: 2:15-cr-193-KJD-PAL
 5                                                   )
                    vs.                              )   FINDINGS OF FACT, CONCLUSIONS
 6                                                   )   OF LAW, AND ORDER
     CHARLENE SCOTT,                                 )
                                                     )
 7                  Defendant.                       )
                                                     )
 8                                                   )
                                                     )
 9
                                          FINDINGS OF FACT
10
            Based on the pending Stipulation of the parties, and good cause appearing therefore, the
11
     Court finds:
12
            1.
13
     1.     On February 22, 2018, the defendant, Charlene Scott (“Charlene”) pleaded guilty
            to two (2) counts of Conspiracy to Commit Mail Fraud and Wire Fraud; six (6)
14
            counts of Wire Fraud; and three (3) counts of Mail Fraud. [ECF Nos. 217, 220]. On
            September 5, 2018, this Court sentenced Charlene to serve forty-six (46) months of
15
            incarceration in the Bureau of Prisons. [ECF Nos. 257, 265].
16
     2.     Following this Court’s imposition of sentence, the parties, either jointly or
            individually, have requested to continue Charlene’s self-surrender date due to
17
            healthcare concerns with Charlene, and/or her husband, Terry Brown (“Terry”), to
            whom Charlene provides daily care.
18
     3.     On December 3, 2020, this Court issued an Order [ECF No. 364], extending
19
            Charlene’s self-surrender date to April 9, 2021. The Order also indicated the parties
            shall inform the Court upon any material change in Charlene’s health, or Charlene’s
20
            husband’s health.
21
     4.     On March 11, 2021, Charlene and her husband received the second dose of the
            vaccination against COVID-19.
22
     5.     On March 7, 2021, Charlene’s husband, Terry Brown (“Terry”) was rushed to the
23
            emergency room for severe back pain. While in transport Terry also began
            experiencing problems with his heart. The doctors determined that if Terry did not
24

25
                                                     4
26
            Case 2:15-cr-00174-KJD-BNW Document 372 Filed 03/29/21 Page 2 of 3




 1           undergo back surgery he could be paralyzed. However, before Terry could undergo
             surgery he needed to strengthen his heart. As such, Terry received a referral for
 2           outpatient cardiac rehab.

 3   6.      On March 13, 2021 Terry was hospitalized again and transferred to a rehab facility
             three days later. On or about March 23, 2021 Terry was removed from the rehab
 4           facility because the staff failed to monitor him sufficiently and missed several doses
             of Terry’s medication. Humana Insurance agreed Terry should be removed and is
 5           in the process of filing a Complaint regarding his care.

 6   7.      At present, Terry cannot walk and remains at home receiving around the clock care
             from Charlene. Terry and Charlene are waiting for home health to begin which will
 7           provide Terry with physical and occupational therapy to strengthen his heart. They
             are also waiting on approval from Terry’s cardiologist and oncologist to approve
 8           Terry’s back surgery. It is difficult to predict how long the ongoing rehab, surgery,
             and recovery from surgery will take. However, the parties believe that a 90-day
 9           extension of Charlene’s self-surrender date will provide sufficient time for Terry to
             recover from these medical ailments.
10
      8.     Charlene is currently out of custody and does not object to the continuance.
11
      9.     Counsel has discussed this matter with AUSA Kimberly Frayn, and she does not
12           object to a ninety (90) day continuance of Charlene’s self-surrender date.

13    10.    This continuance is not sought for the purposes of delay.

14                                      CONCLUSIONS OF LAW

15
             Pursuant to 18 U.S.C. §3143(a), this Court may permit Charlene to voluntarily report to
16
     prison if it is determined by “clear and convincing evidence that she is not likely to flee or pose a
17
     danger to the safety of any other person or the community.” Accordingly, 18 U.S.C. §3143(a)
18
     gives this Court the inherent authority to continue Charlene’s self-surrender date as long as she is
19
     not a danger to the community or a flight risk. Charlene has been compliant with all of the
20
     conditions of her release since July of 2015, and as the Court previously determined in allowing
21
     her to remain at liberty she is neither a danger to the community nor a flight risk.
22
     ///
23
     ///
24

25
                                                       5
26
          Case 2:15-cr-00174-KJD-BNW Document 372 Filed 03/29/21 Page 3 of 3




 1                                            ORDER

 2         IT IS THEREFORE ORDERED that the Stipulation to Continue Self-Surrender Date is

 3   GRANTED.

 4         IT IS FURTHER ORDERED that CHARLENE SCOTT shall self-surrender to the

 5                                                 13th Day of __________________,
     designated Bureau of Prisons’ facility on the _____         August            2021.

 6

 7                        26th day of __________,
     DATED AND DONE this _____          March     2021.

 8

 9                                            _______________________________________
                                               UNITED STATES DISTRICT COURT JUDGE
10                                              THE HONORABLE KENT J. DAWSON

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                 6
26
